Citation Nr: 1745030	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  14-01 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for lumbar strain with degenerative disc disease (DDD).

2. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral calluses of the feet.

3. Entitlement to service connection for lumbar strain with DDD.

4. Entitlement to service connection for bilateral calluses of the feet.

5. Entitlement to service connection for chest pain.

6. Entitlement to an initial increased rating for right knee sprain with degenerative joint disease (DJD), currently rated 10 percent disabling.

7. Entitlement to an initial increased rating for left ankle sprain, currently rated 10 percent disabling. 


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to August 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for right knee sprain with DJD and left ankle sprain, and assigned each a 10 percent disability rating, both effective May 11, 2010 the date of claim.  The rating decision also denied service connection for chest pain and denied requests to reopen claims for service connection for a lumbar strain with DDD and service connection for bilateral calluses of the feet.  The Veteran timely appealed the initial ratings assigned as well as the denials.

As background, in August 1999 the Veteran filed claims for service connection for a lumbar strain with DDD and bilateral calluses of the feet.  In May 2000 and April 2002 rating decisions, the RO denied service connection for both conditions.  The Veteran did not appeal either rating decision.  Then, in May 2010 the Veteran submitted an application to reopen both previously denied service connection claims.  As mentioned, in an April 2012 rating decision, the RO found that the claims to reopen service connection for a lumbar strain with DDD and bilateral calluses of the feet remained denied because the evidence submitted was not new and material.  The Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO granted or denied an application to reopen.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).
 
Pursuant to the Veteran's substantive appeal (VA Form 9) to the Board, VA scheduled the Veteran for a Board videoconference hearing in March 2017. However, in December 2016 the Veteran indicated that he wanted to withdraw his hearing request.  Therefore, as the hearing request is withdrawn, no further action is required to provide the Veteran a hearing in these matters. 38 C.F.R. § 20.704(e) (2016) (Withdrawal of hearing requests).

As for the matter of representation, the Board notes that the Veteran's representative was Disabled American Veterans (see October 2015 VA Form 21-22), however, in January 2017 the Veteran revoked representation and indicated that he would like to proceed unrepresented.  As such, the Board recognizes the Veteran is now proceeding pro se in this appeal.  See 38 C.F.R. § 14.631(f)(1) (2016) (an appellant can revoke his/her representative, in order to become unrepresented, at any time).
 
The issues of entitlement to service connection for a lumbar strain with DJD, bilateral calluses of the feet, and chest pain; and entitlement to higher initial ratings for right knee strain with DJD and left ankle sprain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an April 2002 rating decision the RO denied entitlement to service connection for lumbar strain with DDD and bilateral calluses of the feet.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period, and the decision thus became final.

2. The additional evidence received since the April 2002 rating decision denying the claims for service connection for lumbar strain with DDD and bilateral calluses of the feet, relates to unestablished facts necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims.



CONCLUSIONS OF LAW

1. The April 2002 rating decision denying service connection for lumbar strain with DDD and bilateral calluses of the feet is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).

2. Additional evidence received since the April 2002 rating decision is new and material and the criteria for reopening of the claims for entitlement to service connection for lumbar strain with DDD and bilateral calluses of the feet have therefore been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108 (West 2014), which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In an April 2002 rating decision, the RO denied the Veteran's claims for entitlement to service connection for lumbar strain with DDD and bilateral calluses of the feet.  Although notified of this denial, the Veteran did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The Veteran's claim for service connection for lumbar strain with DDD was denied because there was no evidence of a chronic disability in and since service.  See April 2002 Rating Decision.  In a June 2010 statement, the Veteran claimed to have continuous back pain since service.  In support of his claim, he submitted 2010 private treatment records showing treatment for low back pain.  The Board notes that service connection can be established through a demonstration of chronicity or continuity of symptomatology under 38 C.F.R. § 3.303(b) rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  Although degenerative changes are not specifically referenced as a chronic disease in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a), the Court has long recognized that degenerative joint disease and degenerative changes denote the presence of arthritis.  See Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) ("Degenerative joint disease, or osteoarthritis is defined as 'arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of apposing joint surfaces with consequent distortion of joint position usually without bony stiffening'").   This evidence relates to the basis of the prior denial and raises a reasonable possibility of substantiating the claim.  The evidence is thus new and material and the criteria for reopening of the claim for entitlement to service connection for lumbar strain with DDD have therefore been met.

The Veteran's claim for service connection for bilateral calluses of the feet was denied on the basis of no current disability.  See April 2002 Rating Decision.  He contends that he has severe calluses on his.  See June 2010 VA Form 21-4138.  In this regard, May 2010 private medical records document fungus medication for nails.  This evidence relates to the basis of the prior denial and raises a reasonable possibility of substantiating the claim.  The evidence is thus new and material and the criteria for reopening of the claim for entitlement to service connection for bilateral calluses of the feet have therefore been met.


ORDER

The application to reopen the claim for service connection for a lumbar strain with DDD is granted.

The application to reopen the claim for service connection for bilateral calluses of the feet is granted.


REMAND

With respect to the reopened service connection claims for a lumbar strain with DDD and bilateral calluses of the feet, a remand is required to schedule the Veteran for VA examinations.  The Veteran was last afforded a VA back examination in March 2002 and he has not been afforded a VA examination for his claimed feet condition.  In light of the discussion above, the Board finds that new VA examinations are necessary to determine the nature and etiology of the claimed conditions.

As for the service connection for chest pain claim, the Veteran claims to have continuous chest pain due to service.  He was afforded a VA examination in April 2011.  A diagnosis of musculoskeletal pain was provided.  The examiner opined that it is less likely as not that the Veteran's musculoskeletal pain was caused by or a result of chest pain when the Veteran was in service.  As rationale, the examiner stated that chest wall pain secondary to cold symptoms could not cause continuation of pain.  No further rationale was provided.   The Board finds this opinion inadequate as it lacks sufficient rationale for the bases of its conclusion.  Notably, the examiner did not address the Veteran's competent lay contentions regarding continuous symptoms since service.  Given these noted deficiencies, a remand is necessary for a new VA examination as to the nature and etiology of chest pain.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12   (2007) (once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).

With respect to the Veteran's claim for higher ratings for his right knee and left ankle disabilities, the Board finds that a remand is warranted in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.
 
In this case, the findings of the Veteran's service-connected right knee sprain with DJD and left ankle sprain, documented in the most recent April 2011 VA examination report do not meet the specifications of Correia.  Although range of motion testing of the knee and ankle were conducted on active motion, there are no passive motion, weight-bearing and nonweight-bearing findings.  Given this, the examination is inadequate.  Therefore, further examination is necessary prior to adjudicating these claims.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an appropriate physician to determine the nature and etiology of his lumbar strain with DDD disability.  The claims file, to include a copy of this Remand, must be send to the examiner for review; consideration of such should be reflected in the completed examination report.  All necessary tests should be conducted.

The examiner should opine whether it is at least as likely as not, (i.e., a 50 percent probability or greater) that lumbar strain with DDD had its onset in service or is otherwise related to service.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.  The examiner should specifically address the Veteran's lay statements as to experiencing continuous pain and discomfort since service.

The examiner should provide complete rationale for all opinions given.

3. Schedule the Veteran for a VA examination with an appropriate physician to determine the nature and etiology of the Veteran's claimed bilateral calluses of the feet disability.  The claims file, to include a copy of this Remand, must be send to the examiner for review; consideration of such should be reflected in the completed examination report.  All necessary tests should be conducted.

The examiner should first identify any current bilateral calluses of the feet disability.

As to any diagnosis, the examiner should opine whether it is at least as likely as not, (i.e., a 50 percent probability or greater) that the disability had its onset in service or is otherwise related to service.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.  The examiner should specifically address the Veteran's lay statements as to experiencing continuous pain and discomfort since service.

The examiner should provide complete rationale for all opinions given.

4. Schedule the Veteran for a VA examination with an appropriate physician to determine the nature and etiology of his claimed chest pain.  The claims file, to include a copy of this Remand, must be send to the examiner for review; consideration of such should be reflected in the completed examination report.  All necessary tests should be conducted.

The examiner should first identify any current disability causing chest pain.

As to any such disability, the examiner should opine whether it is at least as likely as not, (i.e., a 50 percent probability or greater) that the disability had its onset in service or is otherwise related to service.

The examiner is advised that the Veteran is competent to report symptoms, to include continuous chest pain since service, and that his reports must be taken into account in formulating the requested opinions.  The examiner should specifically address the Veteran's lay statements as to experiencing continuous pain and discomfort since service.

The examiner should provide complete rationale for all opinions given.

5. Schedule the Veteran for a VA examination with an appropriate physician to evaluate the severity of his service-connected right knee and left ankle disabilities.

The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination reports should note that review.  Any indicated evaluations, studies, and tests should be conducted.

The examination(s) should be conducted in accordance with the current disability benefits questionnaires, to include testing consistent with 38 C.F.R. § 4.59 as interpreted in Correia v. McDonald, 28 Vet. App. 158   (2016).

Specifically, in conducting range of motion tests of the joints, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the left and right joints (as appropriate).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

6. After undertaking any other development deemed appropriate, readjudicate the claims remaining on appeal.  If any benefits sought remain denied, the Veteran should be furnished a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


